Citation Nr: 1634392	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from July 1980 to December 1980 and from June 1982 to July 1982, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In November 2014, the Veteran testified at a hearing before the undersigned.  In December 2014, the Veteran was notified that due to audio malfunctions, the Board was unable to produce a written transcript of the proceedings.  The Veteran submitted a response indicating that he did not wish to appear at an additional hearing, and that the case should be considered on the evidence of record.

The Board notes that in July 2014, the Veteran submitted a notice of disagreement with the May 2014 rating decision that denied service connection for diabetes mellitus, hypertension, cataracts, ataxia, hypercoagulability, hearing loss, upper and lower extremity neuropathy, chronic obstructive pulmonary disease, sleep apnea, a skin disorder, and a heart disorder.  Review of VBMS reveals that the RO is still developing these issues prior to the issuance of a statement of the case.  The Board therefore finds that there is no benefit to the Veteran for the Board to currently take jurisdiction over these issues, and these issues will be addressed at a later time.  See 38 C.F.R. § 19.9(c) (2015).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he has a currently diagnosed right knee disability which has been shown by probative medical evidence to be related to an injury incurred during a period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination of this claim, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran contends that he has a right knee disability which was incurred during a period of ACDUTRA or INACDUTRA and has remained a chronic and progressively worsening medical problem for him since that time.

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In this case, the Veteran has a present disability, as he has been diagnosed by the August 2010 VA examiner with right knee retropatellar pain syndrome.

The Veteran's service treatment records also show that he incurred an in-service injury to the right knee.  They document that in June 1982 he twisted his right knee stepping out of a truck and was diagnosed with right knee sprain and medial collateral ligament strain.  A June 1982 Unit Record shows that the Veteran's right knee injury was found to be in the line of jury during a period of INACDUTRA.  The Veteran has also credibly discussed his in-service injury, and he is found to be competent to identify such symptoms as knee pain and to relate the type of treatment he received for that injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lastly, there is medical evidence showing a link between his in-service injury and his current right knee symptoms.  The Veteran submitted a March 2011 private medical evaluation performed by a physician.  Apparently relying on the Veteran's account on his in-service injury and treatment, the physician wrote that the Veteran's current symptoms were the type of symptoms one would expect from an in-service injury such as patellar dislocation and medial collateral ligament strain, and that it was his "opinion that more likely than not his current knee symptoms are a result of a knee injury sustained when he jumped off of a truck while in military service."  

The Board acknowledges that the March 2011 private examiner did not have access to the claims file and erroneously stated that the Veteran's 1984 examination was missing.  However, failure to review the claims file is not fatal to a medical opinion if the opinion is based on a correct factual premise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Affording the Veteran the benefit of the doubt, it appears that the March 2011 examiner was provided with a reasonably accurate description of the Veteran's in-service injury and treatment, and the opinion may therefore be afforded significant probative weight.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.).

While the August 2010 VA examiner came to a differing opinion regarding the relationship of the Veteran's current symptoms to his in-service injury, the examiner did not provide a fully adequate rationale for her findings, stating only that there was no evidence of a chronic knee disability on the Veteran's separation examination and no records since 1984 to confirm continuity.  The examiner failed to consider the Veteran's pertinent lay statements regarding his in-service and post-service symptoms despite the fact that he is competent to report such symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (An examination may be inadequate where an examiner fails to discuss a veteran's report of in-service symptoms.).  The Board therefore finds the March 2011 private opinion to be of at least equal, if not greater, probative value than the August 2010 VA opinion, and finds that there is a medically established relationship between the Veteran's current disability and his in-service injury, and entitlement to service connection is warranted.


ORDER

Entitlement to service connection for a right knee disability is granted.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


